Case: 15-14494   Date Filed: 07/22/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14494
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00308-PGB-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RADBOURNE MARK ANTHONY SALEEM,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 22, 2016)

Before WILSON, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 15-14494     Date Filed: 07/22/2016    Page: 2 of 6


      Radbourne Saleem appeals his convictions and total 262-month sentence,

imposed after he pleaded guilty to two counts of possession of an unregistered

firearm in violation of 26 U.S.C. § 5861(d), and one count of forcible assault of a

federal officer with use of a deadly weapon in violation of 18 U.S.C. § 111(a)(1)

and (b). Saleem argues for the first time on appeal that the district court erred in

failing to sua sponte reject his guilty plea as unknowing or involuntary. He argues

that he pleaded guilty only because his counsel told him that he would be

sentenced to less than 10-years imprisonment, and he did not know that his

maximum possible sentence was greater than ten years. Upon careful review of

the record and consideration of the parties’ briefs, we affirm.

      When a defendant does not object to the plea proceedings or move to

withdraw his plea before the district court, we review for plain error the district

court’s compliance with the pleading requirements of Federal Rule of Criminal

Procedure 11. United States v. Rodriguez, 751 F.3d 1244, 1251 (11th Cir. 2014).

“To establish plain error, a defendant must show there is (1) error, (2) that is plain,

and (3) that affects substantial rights.” Id. (quotation omitted). The defendant

must also show a reasonable probability that he would not have entered the guilty

plea but for the district court’s error. Id. at 1252. “[W]here the explicit language

of a statute or rule does not specifically resolve an issue, there can be no plain error

where there is no precedent from the Supreme Court or this Court directly

                                           2
                Case: 15-14494   Date Filed: 07/22/2016    Page: 3 of 6


resolving it.” United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003)

(per curiam).

      A guilty plea must “be made knowingly and voluntarily to satisfy the

requirements of due process.” United States v. Moriarty, 429 F.3d 1012, 1019

(11th Cir. 2005) (per curiam). In accepting a guilty plea, the district court must

comply with three “core principles” of Rule 11 to “ensur[e] that a defendant (1)

enters his guilty plea free from coercion, (2) understands the nature of the charges,

and (3) understands the consequences of his plea.” Id. (quotation omitted). To do

this, the district court “must inform the defendant of, and determine that the

defendant understands” a number of things, including “any maximum possible

penalty,” “any mandatory minimum penalty,” and “the [sentencing] court’s

obligation to calculate the applicable sentencing-guideline range and to consider

that range, possible departures under the Sentencing Guidelines, and other

sentencing factors under 18 U.S.C. § 3553(a).” Fed. R. Crim. P. 11(b)(1).

      Under Rule 11, it is the district court’s “obligation and responsibility to

conduct a searching inquiry into the voluntariness of a defendant’s guilty plea.”

United States v. Siegel, 102 F.3d 477, 481 (11th Cir. 1996). In conducting this

inquiry, there is a strong presumption that sworn statements made to the district

court during a plea colloquy are true. United States v. Medlock, 12 F.3d 185, 187

(11th Cir. 1994).

                                          3
              Case: 15-14494     Date Filed: 07/22/2016    Page: 4 of 6


      Saleem fails to show that the district court plainly erred in finding that his

guilty plea was made knowingly and voluntarily. The express terms of the plea

agreement stated that the first two counts carried “a maximum sentence for each

count of not more than 10 years’ imprisonment,” and the final count contained “a

maximum sentence of not more than 20 years’ imprisonment.” The agreement

further stated that “[t]he Court may, although it is not required to, impose the

sentence for these charges consecutively.” Saleem initialed the page of the plea

agreement on which those maximum sentences appeared, and signed the final page

of the agreement in full.

      Saleem also verified under oath at his plea hearing that he understood the

statutory maximums involved in his case and entered his plea knowingly and

voluntarily. The district court asked during the plea colloquy whether Saleem had

read the entire plea agreement, discussed it with his attorney, and felt “confident

and comfortable that [he was] familiar with all the terms and representations

contained in [it].” Saleem responded in the affirmative. Saleem also verified that

he had not been forced or coerced to plead guilty, and that he had entered into the

agreement voluntarily and freely.

      Saleem further verified that he understood the maximum sentence for each

count of his plea after the district court had the government read those maximums

aloud during the proceedings. He also confirmed that he understood that the

                                          4
               Case: 15-14494     Date Filed: 07/22/2016    Page: 5 of 6


sentences for each could be imposed consecutively at the court’s discretion. The

district court told Saleem that he “could, in theory, be exposed to as much as 40

years imprisonment . . . . Do you understand that?” Saleem responded, “[y]es,

Your Honor.” The district court also confirmed with Saleem that if the ultimate

sentence based on the Sentencing Guidelines was higher than he anticipated, he

would not be able to withdraw his guilty plea.

      The district court found that Saleem’s plea was knowing and voluntary

based on these statements at the plea hearing. There is a strong presumption that

Saleem made these statements truthfully. See Medlock, 12 F.3d at 187. The

district court’s thorough inquiry, spanning more than twenty pages of hearing

transcript, is further evidence that its inquiry into the voluntariness of Saleem’s

guilty plea was sufficiently searching.

      Saleem identifies nothing in the record suggesting that the district court was

aware of any conflicting representations made to him by his counsel as to his likely

sentence or statutory maximums. Saleem also has not pointed to any particular

rule, statute or case from the Supreme Court or this Court directly establishing that

the district court erred or that the plea must be set aside in the circumstances of his

case. See Lejarde-Rada, 319 F.3d at 1291. The district court sufficiently complied

with its Rule 11 obligations and did not err, let alone plainly err, in determining

that Saleem’s guilty plea was made knowingly and voluntarily.

                                           5
     Case: 15-14494   Date Filed: 07/22/2016   Page: 6 of 6


AFFIRMED.




                              6